Citation Nr: 1225687	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-35 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased (compensable) evaluation prior to October 20, 2007, and an increased evaluation in excess of 10 percent from October 20, 2007, for left knee strain with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1986 to March 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2008 ratings decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).

In the November 2007 rating decision, the RO denied the Veteran's claim for an increased (compensable) evaluation for left knee strain with degenerative changes.  In December 2007, the Veteran filed a Notice of Disagreement (NOD) that contested the denial of that claim.  In a September 2008 Statement of the Case (SOC), the RO re-characterized the Veteran's left knee disability as two distinct disabilities: (1) left knee strain with degenerative changes; and (2) left knee instability, with each disability assigned a separate 10 percent evaluation.  The separate evaluation for the left knee strain with degenerative changes was increased from zero percent to 10 percent (pursuant to 38 C.F.R. §§ 4.27 and 4.71a, hyphenated Diagnostic Code 5257-5010), effective from October 20, 2007.  The RO coded the rating actions pertaining to each of the separately rated left knee disabilities in a September 2008 rating decision.  In November 2008, the Veteran filed a Substantive Appeal (VA Form 9), noting that he had read the September 2008 SOC, with said rating actions addressed therein, and checked the box expressing his intent to appeal only the issue concerning the separate 10 percent rating assigned for the left knee strain (with degenerative changes), and requested that said left knee condition be considered under Diagnostic Code 5258 at the 20 percent level.  See 38 C.F.R. § 20.202 (2011).  As an appellant is generally presumed to be seeking the maximum benefit allowed by law and regulation, the claim for increase as regards the left knee strain with degenerative changes still remains a viable issue on appeal.  See AB vs. Brown, 6 Vet. App. 35 (1993).  

In the May 2008 rating decision, the RO increased the evaluation for Tolosa-Hunt syndrome with residual migraine headaches from zero percent to 10 percent disabling, effective from December 11, 2007.  The Veteran filed a NOD in May 2008, which contested the 10 percent rating assigned for this disability, and specifically argued that the frequency and duration of his residual migraine headaches meet the criteria for a rating at the 30 percent level.  By a rating decision, dated July 2009, the RO increased the evaluation from 10 percent to 30 percent disabling (pursuant to hyphenated Diagnostic Codes 6022-8100), for Tolosa-Hunt syndrome with residual migraine headaches, effective from June 30, 2009.  Given these particular circumstances, however, the Board is unable to ascertain from the May 2008 NOD and the other information of record whether the Veteran wishes to continue his appeal concerning this disability, in light of the current award of the 30 percent evaluation.  Hence, this issue is referred to the RO for the purpose of seeking clarification from the Veteran and for any appropriate action deemed warranted.

In the June 2012 written brief presentation, the Veteran's representative, on the Veteran's behalf, raised a claim of clear and unmistakable error (CUE) in an August 1992 rating decision denying entitlement to service connection for a low back disorder (claimed as lower back stiffness).  The Veteran's representative argued that the adjudicator in 1992 failed to rebut the presumption of soundness at the Veteran's enlistment into service (38 U.S.C.A. § 1111), and that there was x-ray evidence of degenerative arthritis in the Veteran's low back within a few months of his separation from service.  In order for CUE to exist, (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  This matter has not yet been addressed by the the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

From June 21, 2007, the Veteran's service-connected left knee strain with degenerative changes is manifested by diagnostic evidence of arthritis and a torn meniscus with limitation of motion, and complaints of pain, stiffness, and locking.


CONCLUSION OF LAW

For the period beginning June 21, 2007, the criteria for a 20 percent evaluation, but not higher, for left knee strain with degenerative changes have been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.326, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5258 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in January 2008 that addressed the notice elements concerning his increased rating claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Veteran was afforded VA examination in September 2007, with a subsequent October 2007 VA magnetic resonance imaging (MRI) report.  He was also afforded another VA joint examination in July 2008.  In these examination reports, the VA examiner fully identified and evaluated the severity of the Veteran's symptomatology due to his left knee strain with degenerative changes.  The examinations are accordingly fully adequate for rating purposes.  

The Board acknowledges that the Veteran asserted that the severity of service-connected left knee strain with degenerative changes has worsened since the date of the July 2008 VA examination.  He was provided with additional VA examination in April 2010 to evaluate the severity of his left knee disability.  Although the Board acknowledges that the April 2010 VA examiner did not explicitly state that the Veteran had functional loss due to pain, as observed by the Veteran's representative, this examiner did address the DeLuca requirements within the content of that examination report.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The report shows that the VA examiner solicited symptoms from the Veteran, personally examined the Veteran, and documented the physical findings, including the range of motion measurements based on repetitive movement of the left knee joint.  The objective physical findings that are detailed in the April 2010 VA report were obtained based on a thorough examination of the Veteran by a medical doctor; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  To that extent, the contemporaneous VA and private treatment records and examination reports, including the April 2010 VA report, collectively contain sufficient information and are adequate for rating purpose.  See 38 C.F.R. §§ 3.326(b), (c).  As aptly noted by record, the examining physicians who evaluated the Veteran's left knee recorded pertinent clinical findings, including those specific to evaluating functional loss under 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met for the period discussed below.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

2.  Left Knee Strain with Degenerative Changes

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R.  § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual condition, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  Hence, the Veteran's left knee strain with degenerative changes is currently rated pursuant to hyphenated Diagnostic Code 5257-5010, as noncompensable prior to October 20, 2007, and as 10 percent disabling from October 20, 2007.

Under Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings are to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010; Hicks v. Brown, 8 Vet. app. 417, 420 (1995) (citing Litchenfels v, Derwinski, 1 Vet.App. 484, 488 (1991)).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of a leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5258, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

A review of the claims file shows that the Veteran filed his claim for an increased rating for his left knee strain with degenerative changes on June 21, 2007.  In support of his claim, the Veteran submitted records of private treatment dated in September 2003 that show his left knee with degenerative changes was manifested by chronic pain, joint line tenderness, painful motion, and x-ray evidence of minimal degenerative changes in left knee.  The report of a September 2003 private MRI also showed objective evidence of joint effusion, synovial cyst, and small medial meniscus tear. 

The Veteran was afforded a VA examination in September 2007 in conjunction with his claim for an increased evaluation for his left knee disability.  That examination report shows that the Veteran reported he first experienced left knee pain and occasional swelling during his period of service, which he treated with Motrin.  Reportedly, he re-injured his left knee in 2003 while walking on a treadmill and he felt a twinge in his knee.  Since then, he has experienced symptoms which included painful motion, locking, and swelling in his left knee, and he has been treated by a private orthopedist for medial and lateral meniscal tears.  The Veteran reports that he continues to experience locking of the left knee with prolonged activities, and he experiences increased pain in his left knee with climbing stairs. 

On physical examination, the September 2007 VA examiner observed that the Veteran walked with a normal gait.  There was no evidence of swelling, but there was evidence of some tenderness on palpitation of the left knee.  The Veteran had full range of motion from zero to 140 degrees, and there was no objective evidence of painful motion or any additional limitation of motion due to repetitive use or due to pain, fatigue, weakness or lack of endurance.  The VA examiner found that the Veteran's left knee was considered stable, but the examiner did observe a "mildly positive" finding on the McMurray test, which is indicative of a torn meniscus.  It was noted that previous x-ray evidence from February 2003 revealed findings of mild degenerative arthritis in the left knee.  The VA examiner provided a conditional diagnosis of lateral and medial meniscus tears, pending MRI findings.  The VA examiner opined that there was no occupational or daily activity limitation observed at the time of the examination, and there was no additional impairment due to flare-ups, as episodes of locking were reportedly infrequent, and did not cause additional impairment.  

A subsequent October 2007 VA MRI report confirmed findings of lateral and medial meniscus tears, and revealed evidence of a Baker's cyst.  

A report of a February 2008 private orthopedic evaluation indicates that the Veteran continued to complain of chronic pain, mechanical clicking and popping, and occasional swelling in his left knee.  The physical examination revealed no objective findings of swelling, but there was evidence of tenderness in the left knee.  The Veteran's range of motion measured zero to 135 degrees, with pain.  There were positive findings on McMurray testing, but no objective evidence of instability on clinical testing.  X-ray evidence showed mild degenerative changes and the MRI report revealed findings of medial meniscus tear.

A May 2008 VA orthopedic surgical treatment record noted positive findings that included left knee pain with medical meniscus tear and degenerative changes.  At that time, the Veteran had range of motion from zero to 130 degrees, with pain.  The Veteran was instructed to receive physical therapy for strengthening, pain and decreased modalities, and he was to return for follow-up care in two months.  

In July 2008, the Veteran underwent a second VA joint examination to evaluate the severity of his left knee disability.  That examination report shows that the Veteran complained of pain and weakness in his left knee.  He also complained of frequent locking and a "clicking" sensation in his left knee, but he denied any episodes of dislocation.  He is unable to stand for man than a few minutes and he is only able to walk up to a 150 yards without stopping.   Reportedly, his current treatment includes use of a slip on elastic knee support and he is being fitted for a formal hinge knee brace.  He takes Naprosyn and Vicodin to alleviate flare-ups in pain.  On physical examination, the VA examiner observed that the Veteran walked with an antalgic gait and he had range of motion from zero to 145 degrees without any additional limitation of motion on repetitive use.  There was positive evidence of crepitus and abnormal motion.  Meniscus abnormality was detected on clinical evaluation.  The VA examiner identified the Veteran's left knee problems as involving pain and instability.  The diagnoses included degenerative arthritis with torn meniscus.  The examiner felt that the Veteran's left knee disability affected his occupational activities as an inspector because he had difficulty climbing ladders and stairs.  

Subsequently dated VA treatment records show that the Veteran continued to receive treatment for his left knee problems manifested by chronic pain, limitation of motion, degenerative changes and meniscus tears.  The Veteran consistently complained of pain, frequent locking, and effusion in his left knee. 

Here, the Veteran contends that his service-connected left knee strain with degenerative changes is manifested by symptomatology that is more severe than indicated by his current assigned evaluations.

Throughout the entire period under appeal, the medical evidence of record shows that the Veteran's left knee strain with degenerative changes has been manifested by (x-ray and MRI) diagnostic evidence of arthritis and a torn meniscus with limitation of motion, and complaints of pain, stiffness, and locking.

At no point, however, does the Veteran's left knee strain with degenerative changes meet the criteria for a compensable rating under one of the applicable codes for rating loss of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Even when considering the factors discussed in DeLuca, including the decreased function during flare-ups, the limitation of motion in the Veteran's left knee is still nowhere near so severe as to approach the degree of limitation that is compensable (limitation to 10 degrees of extension and 45 degrees of flexion).  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  When arthritis does not cause limitation of motion so severe as to warrant a compensable rating under the Diagnostic Codes for extension and flexion of the knee joint, the arthritis in that joint is afforded a 10 percent rating under Diagnostic Code 5003, when limitation of motion is objectively confirmed by such findings as painful motion.

As such, the evidence clearly demonstrates that the Veteran's left knee strain due to pain on motion from arthritis meets the criteria to be rated as 10 percent disabling under Diagnostic Codes 5003-5010 for degenerative arthritis established by x-ray evidence on the basis of limitation of motion, during the period under appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Therefore, a 10 percent evaluation for the Veteran's left knee strain with degenerative changes is warranted, for the period beginning June 21, 2007.

The Board will now consider whether the Veteran would be entitled to an evaluation in excess of 10 percent for his left knee strain with degenerative changes under any other potentially applicable diagnostic codes.  The Veteran contends, and the Board agrees, that his symptomatology presented by his left knee strain with degenerative changes more closely approximates the criteria for a 20 percent evaluation under Diagnostic Code 5258.

Notably, the record evidence contains no discussion by a medical professional as to whether the diagnostic evidence showing medial and lateral meniscus tears from the 2003 re-injury are a result of the Veteran's service-connected left knee strain with degenerative arthritis.  Moreover, the Court has instructed that when it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 require that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As no medical professional has disassociated the Veteran's symptomatology manifested by chronic pain, swelling, tenderness, limitation of motion, and occasional locking of the left knee joint, as being due to either left knee strain with degenerative changes or the meniscus tears, the Board will afford the Veteran the benefit of the doubt and attribute it all to his service-connected left knee strain with degenerative changes.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the diagnostic evidence of a torn meniscus was demonstrated in a September 2003 private MRI report and in a subsequent October 2007 VA MRI report.  In addition, the September 2007 VA examination report and subsequent VA and private treatment records show left knee swelling and objective mechanical evidence of left knee clicking, popping and locking.  Both the September 2007 VA examination report, the February 2008 private orthopedic evaluation report, as well as the subsequent VA treatment records, show positive findings on McMurray test.  Moreover, the medical evidence throughout the entire period under appeal consistently reflects objective findings of painful motion of the left knee joint, and the Veteran's complaints of frequent locking, effusion and pain in his left knee, which Board finds to be both competent and credible.  Thus, the Board finds it reasonable to conclude that a 20 percent evaluation, but not higher, for the left knee strain with degenerative changes, pursuant to Diagnostic Code 5258, is therefore warranted for the period beginning June 21, 2007.  38 C.F.R. §§ 4.7, 4.20, 4.21, 4.27 (2011); Butts v. Brown, 5 Vet.App. 532, 539 (1993) (Board's selection of a diagnostic code may not be set aside as "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law," if relevant data is examined and a reasonable basis exits for its selection).  A 20 percent evaluation is the maximum rating available under Diagnostic Code 5258.  38 C.F.R. § 4.71a.

The Board has considered whether the Veteran is entitled to a rating in excess of 20 percent under any other potentially applicable diagnostic codes, including 5256 (for rating ankylosis), 5262 (for rating impairment of the tibia or fibula), or 5263 (for rating genu recurvatum).  Here, as discussed above, the Veteran has already been assigned a separate 10 percent evaluation for instability in his left knee, which he has not expressed intent to appeal at this time.  In addition, the evidence shows no findings of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Hence, the Veteran's left knee strain with degenerative changes is most appropriately rated at 20 percent disabling under Diagnostic Code 5258, for the period beginning June 21, 2007.

The Board has also considered whether an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."

The Veteran has not presented any evidence that his service-connected left knee strain with degenerative changes has resulted in a unique disability that is not addressed by the rating criteria for degenerative arthritis with loss of motion and torn meniscus.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

Finally, the Board notes that while there has been some variation in the severity of the Veteran's left knee strain with degenerative changes during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  

By this decision, the Board is resolving all reasonable doubt in the Veteran's favor to award an increased rating of 20 percent, and no higher, for the left knee strain with degenerative changes, over the entire appeal period.






ORDER

Entitlement to an increased evaluation of 20 percent for left knee strain with degenerative changes from June 21, 2007, is granted, subject to the controlling laws and regulations applicable to payment of monetary benefits.  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


